EXHIBIT 10.1

 

BROKERS AGREEMENT

 

This Brokers Agreement (the “Agreement”) entered into as of this 21st day of
October, 2005, by and between CORPORACION PIPASA, S.A., a corporation organized
under the laws of Costa Rica (the “Company”), and SAMA INTERNACIONAL (G.S.)
SOCIEDAD ANÓNIMA, a corporation organized under the laws of Costa Rica (the
“Broker”).

 

RECITALS

 

WHEREAS, the Company is currently in negotiations with Banco de Costa Rica (the
“Seller”) for the Company to purchase from the Seller a 21,206.89 square meter
cold storage facility on a parcel of property (the “Transaction”);

 

WHEREAS, Broker has assisted the Company in connection with the negotiations and
will continue to assist the Company in consummating the Transaction in
accordance with such terms and conditions as are agreed to by the Company and
the Seller; and

 

WHEREAS, as consideration for Broker’s services, the Company and Broker have
agreed to execute and deliver this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration for the mutual agreements herein contained, the
Company and Broker agree as follows:

 

1. Retention of Broker. The Company hereby engages Broker, and Broker accepts
such engagement, to act as the exclusive agent of the Company for the purpose of
assisting the Company in connection with the consummation of the Transaction.
Broker acknowledges and agrees that no compensation will be due Broker if the
Transaction is not consummated on or before December 31, 2005 (the “Outside
Closing Date”).

 

2. Term. The term of this Agreement shall commence as of the date hereof and
shall terminate upon the earlier of the consummation of the Transaction or
December 31, 2005 (the “Term”).

 

3. Scope of Services. During the Term, Broker agrees to provide such services as
are reasonably requested by the Company and shall devote such time as may be
reasonably required to perform such services.

 

4. Company Rights. The Company may refuse, in its sole discretion, to discuss,
negotiate or continue negotiations with the Seller with respect to the
Transaction at any time, and may at any time withdraw its decision to pursue the
Transaction, without incurring any liability to Broker for any reason
whatsoever, including any payment obligations pursuant to Section 5.

 

- 1 -



--------------------------------------------------------------------------------

5. Compensation.

 

(a) In the event that the Transaction is consummated on or prior to the Outside
Closing Date, the Company shall pay Broker an amount equal to five percent
(5%) of the aggregate purchase price to be paid by the Company to the Seller on
the date of the consummation of the Transaction (the “Compensation”), pursuant
to and in accordance with the definitive agreement executed by the Company and
the Seller (the “Definitive Agreement”). The Compensation will be paid to Broker
in five (5) equal monthly installments, with the first such installment being
payable on the 30th day of the calendar month immediately following the date of
the Closing of the Definitive Agreement.

 

(b) The Compensation shall be payable to Broker only if the Transaction is
consummated with the Purchaser on or prior to the Outside Closing Date.

 

(c) Broker shall be solely responsible for all its costs and expenses incurred
during the period of its engagement under this Agreement.

 

6. Termination of Agreement; Survival. Subject to the provisions of paragraphs
5, 7, 8, and 12, which shall survive any termination or expiration of this
Agreement, either party may terminate Broker’s engagement hereunder at any time
with or without cause by giving at least ten (10) days prior written notice.

 

7. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of Costa Rica, without regard to the principles of
conflicts of laws.

 

8. Capacity. Nothing contained in this Agreement shall be interpreted so as to
make Broker an agent or partner of the Company, and Broker shall have no power
or authority to act for or on behalf of the Company or to obligate the Company
in any manner whatsoever. Broker is, and at all times during the term of this
Agreement shall be, an independent contractor.

 

9. Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the subject matter covered by
this Agreement. This Agreement cannot be changed, modified or discharged orally,
but only if consented to in writing by all of the parties hereto.

 

10. Benefit; No Assignment. This Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective successors, assigns, heirs,
beneficiaries, estate, executor and personal representatives, provided, that the
duties and obligations of Broker hereunder are personal services and may not be
assigned without the prior written consent of the Company.

 

11. Authority. The Company and Broker each represents and warrants it has the
authority to enter into this Agreement and it is bound hereto and that its
performance hereunder shall not cause a default or breach of any other agreement
to which it is a party.

 

- 2 -



--------------------------------------------------------------------------------

12. Prevailing Party. If any party commences an action against the other to
interpret or enforce any of the terms of this Agreement or as a result of a
breach by the other party of any terms hereof, the nonprevailing party shall pay
to the prevailing party attorneys’ fees and disbursements and all other costs
and expenses incurred in connection with the prosecution or defense of such
action (including at any appellate level).

 

13. Counterparts. This Agreement may be executed in counterparts, and when so
executed each counterpart shall be deemed to be an original, and said
counterparts together shall constitute one and the same instrument.. Delivery of
executed signature pages hereof by facsimile transmission shall constitute
effective and binding execution and delivery hereof.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

CORPORACION PIPASA, S.A. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     SAMA INTERNACIONAL (G.S.) SOCIEDAD ANÓNIMA By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

- 4 -